Title: To John Adams from François Adriaan Van der Kemp, 2 December 1811
From: Van der Kemp, François Adriaan
To: Adams, John



My Dear and High respected Sir!
Oldenbarneveld 2 Dec. 1811

At lenght I succeed in Sending you the outlines of the contemplated work, which I could have, wished to have been executed by you had you twenty years less. It will however not loose of its value—if the Son charges himself—with the payment of his Father debt. It is true, it requires Some Skill to prove it, altho I would not hesitate to run the risk of making it pretty evident, that you could have paid it had you been willing—and if this is granted, then you owe yet, what you could have performed. Be that as it is—I know—you will be partly pleased—if not thoroughly satisfied with my trial—I can no more—It is the rough contour—hewn with a wood-man’s axe: Let Quincÿ make use of Phidias Scissel, and raise the admiration of his co-temporaries and posteritÿ by the noble images he created from the rude block of marble—with which I Supplied Him—So I write my name with garnet Letters on the pedestal of his Minerva—and yet his head Shall be crowned with never fading Laurels—If he dares—and why Should he Shrink from the task?—It is arduous—noble—becoming Him—His old master—our beloved friend—nods his assent—I urge it by ÿou and— Quis quid Sum ego, quam irs
Infra Luzaci censum ingenuimque; to men me
Cum magnis vixisse invita fatebitur usque
invidia;
or Should He be afraid bÿ the crown? He might execute the work in a manner—that he deserved one of oak—and I will pledge myself—that this crown will adorn yet the presidential chair—you must recollect, that Quincÿ’s Father has often been Slandered as a King; what then Should prevent his crowned Son to aspire at and obtain the Seat, which his kinglÿ Lord occupied? It is now clear enough to me—that the Bench was too low for Him—I congratulate Him and his High respected Parents with his Embassÿ to St. james—Why do I now not possess a Sufficient Share of that yellow trash to carrÿ one to Quincÿ—to celebrate your anniversarÿ? Then as in the days of yore—I would Stand unmoveable firm on my post, and return faithfullÿ everÿ pledge of mÿ venerable friend, even if the oldest Hoch or Madeira—was poured in copious Stream, or if—(to make use—of a pretty ludicrous expression—in the old translation of the Bible—“dú Schenkett mich den berkemeÿer fúll, das er Schwiebert únd Schwabbert”) you filled an overflowing Bumper—I Should empty it, pressing the Last drop on my thumb’s nail, as a libation—Now We Both must remain contented with mÿ Sincerest wishes for your continued health and prosperitÿ—with as less pain and cares—as this life admits—with that peace of mind—and Serene composure—by which we Stand prepared—to undertake that journeÿ—from which no traveller returns—
Permit me to recommend me once more to your continued friendship—as it gives me in mÿ retirement a livelÿ pleasure When I maÿ assure you that I remain with unabated regard / your obliged frend! 
Fr. Adr. vander kemp